DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 2-9 are objected to because of the following informalities:  “claim” is not a proper noun and should not be capitalized in each of claims 2-9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2011/0014550).
Regarding claim 1, Jiang teaches a method for preparing a catalyst for a fuel cell comprising (entire disclosure relied upon): 
forming a polymer layer having an amine group and a hydrogen ion exchange group represented by the following Chemical Formula 12 on a carbon carrier (P46-71) 
[Note P57 teaches that mixtures of the polyelectrolyte materials may be utilized, with individual polymers having said groups such as PDDA and PSS, respectively, as well as examples of sole polyelectrolyte materials having both groups (e.g., poly(2-acrylamido-2-methyl-1-propanesulfonic acid (“PAMPS”) – P60);
preparing a reaction composition by adding the polymer layer-formed carbon carrier, a first metal precursor, a second metal precursor [a mixture of H2PtCl6∙H2O and RuCl3 being explicitly taught, among others- P76] and a capping agent having a carboxyl group to a solvent (e.g., citric acid or formic acid, each intrinsically used bifunctionally as a reducing agent and stabilizer/capping agent -P77-78), and, using the reaction composition, preparing a carrier-nanoparticle complex having metal nanoparticles formed on the polymer layer of the carbon carrier (P72-91); and
“acid treating the complex” (P92-94, 98) [the nanoparticle loaded nanostructured material may be further processed including a step of dispersing the metal particle loaded nanostructured material solution and adding a reducing agent that may be those taught at P77 including ascorbic acid, formic acid, etc.]: 
[Chemical Formula 12] 
-SO3-X wherein, in Chemical Formula 12, X is a monovalent cation group (at least H+ and Na+ are taught – P60, 66).  
Regarding claim 6, Jiang teaches wherein the capping agent having a carboxyl group includes citric acid (P77-78).  
Regarding claim 9, Jiang wherein the forming of a polymer layer is forming a polymer layer by introducing a carbon carrier to a solution including polyalkyleneimine and a hydrogen ion exchange polymer, or a solution including a polymer derived from polyalkyleneimine having an amine group and a hydrogen ion exchange polymer having the hydrogen ion exchange group (P46-71).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2011/0014550) as applied to at least claim 1 above, and further in view of Yoo et al. (US 2015/0086903).
Regarding claim 2, Jiang teaches wherein the first metal precursor may be H2PtCl6∙H2O, among other noble metal precursors of ruthenium, iridium, platinum, palladium, etc.  Jiang fails to explicitly teach that the first metal precursor is one of those claimed including platinum(II) acetylacetonate (Pt(acac)2).
In the same field of endeavor, Yoo teaches analogous art of a method of making catalysts for fuel cells, wherein the platinum metal precursor may be at least one compound of H2PtCl6 or platinum acetylacetonate (P79) that is subsequently heated and reduced (P86-92).  Accordingly, Yoo teaches the functional equivalency of H2PtCl6 and platinum acetylacetonate (P79) as platinum metal precursor compounds suitable for use in making a catalyst for a fuel cell that are subsequently heated and reduced as in Jiang (P86-92).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute platinum acetylacetonate for H2PtCl6, or utilize them in conjunction, within the method of Jiang given Yoo teaches each is a suitable platinum metal precursor for an analogous method, the substitution of one for the other providing the predictable result of providing an alternative platinum metal precursor that may be more readily available, and/or cheaper, and/or provide a precursor that might avoid unwanted side reactions within the method given the alternative chemical structure of acetylacetonate versus chlorine and hydrogen ions. Moreover, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2011/0014550) as applied to at least claim 1 above, and further in view of Ragsdale et al. (US 2009/0068544).
Regarding claim 3, Jiang teaches wherein the first metal precursor may be H2PtCl6∙H2O, among other noble metal precursors of ruthenium, iridium, platinum, palladium, etc., and mixtures thereof with the specified example of H2PtCl6∙H2O and RuCl3 (P76).
Jiang fails to teach that the second metal precursor is one of nickel(II) acetylacetonate, nickel(II) formate dihydrate, nickel(II) acetate tetrahydrate, copper(II) acetylacetonate, copper(II) formate hydrate, copper(II) acetate, cobalt(II) acetylacetonate, cobalt(II) acetate tetrahydrate, cobalt(II) formate, iron(II) acetylacetonate and iron(II) acetate.  
In the same field of endeavor, Ragsdale teaches analogous art of a method for preparing catalysts for a fuel cell and teaches that in addition to just noble metal catalysts such as those taught by Jiang of Pt, Au, Ru, etc., Ni, Co, and Fe are also suitable for use thereof (P20, 78), wherein each of Pt-Ru-Ni, Pt-Ni, and Pt-Co catalysts are taught and made by using the metal precursors of H2PtCl6 in combination with:  RuCl3 and nickel acetate tetrahydrate (Pt-Ru-Ni) (P108); nickel acetate tetrahydrate (Pt-Ni) (P113); or nickel acetate tetrahydrate (Pt-Co) (P115).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the second metal precursor one of nickel acetate tetrahydrate or nickel acetate tetrahydrate in the instance the desired end catalyst is Pt-Ru-Ni, Pt-Ni, and Pt-Co as taught by Ragsdale, the technique being known in the art and providing the predictable result of a catalyst that is cheaper than one made solely of noble metals.  Moreover, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).

8.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2011/0014550) as applied to at least claim 1 above, and further in view of Nobuaki (JP 2010-182635) (machine translation provided).
Regarding claims 4 and 5, Jiang fails to disclose an acid treatment step in which an acid treatment solution of the acid treatment has a concentration of 2 M or less (claim 4).  Jiang also fails to disclose an acid treatment time of the acid treatment is longer than or equal to 1 hour and shorter than or equal to 5 hours (claim 5). 
In the same field of endeavor, Nobuaki teaches analogous art of a manufacturing method of a supported catalyst for a fuel cell comprises the steps of providing metal fine particles on a carbon carrier using a metal salt or a metal complex in conjunction with an aggregation inhibitor (P13, 17), and a subsequent step of washing the obtained supported catalyst in an organic solvent in the presence of an oxidizing agent to remove the aggregation inhibitor from the supported catalyst (P13).  The aggregation inhibitor is a compound for preventing aggregation of metal fine particles precipitated by reduction of metal salts or metal complexes and stabilizes the dispersion (P20), the aggregation inhibitor being one having a functional group including a carboxyl group (i.e., citric or formic acid), ethylene glycol, etc. (P21-28)—components that are taught and utilized by Jiang as either a reducing agent, a stabilizer, or bifunctionally as both (P77-83).  
The oxidizing agent is a solution of a solvent with an oxidizing agent including at least hydrogen peroxide or peracetic acid—both acid materials (i.e., “an acid treatment solution”), and is provided at a concentration of 0.3- 3.0 mol/L, with the lower bound of 0.3 mol/L being preferred from the viewpoint of sufficiently removing the inhibitor and the upper bound of 3.0 mol/L being preferably from the viewpoint of preventing the metal fine particles from dropping off (P33).  The washing step with the acid treatment solution occurs for 0.5 to 1.5 hours, more preferably for 1 hour (P36).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to acid treat the complex of Jiang in the manner taught by Nobuaki in which an acid treatment solution of hydrogen peroxide or peracetic acid having a concentration of 0.3- 3.0 mol/L (P33) is utilized for 0.5-1.5 hours, preferably for one hour (P36), in order to provide the benefit of removing unwanted aggregation inhibitor (i.e., the same chemicals utilized by Jiang but just termed differently as a reducing agent, a stabilizer, or bifunctionally as both) from the supported catalyst (P13).  Regarding the claimed ranges, in the case where the claimed ranges [i.e., “a concentration of 2 M (= 2 mol/L) or less” – claim 4; “longer than or equal to 1 hour and shorter than or equal to 5 hours” – claim 5] "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 7, Jiang is silent as the amount of the reducing agent/ (stabilizer/capping agent) in the form of citric acid or formic acid utilized (i.e., “the capping agent having a carboxyl group”) (P77-81) utilized with respect to the reaction composition; however, as detailed above in the rejection of claims 4 and 5 and incorporated into the instant rejection, Nobuaki teaches analogous art of a manufacturing method of a supported catalyst for a fuel cell comprises the steps of providing metal fine particles on a carbon carrier using a metal salt or a metal complex in conjunction with an aggregation inhibitor (P13, 17), the aggregation inhibitor being a compound for preventing aggregation of metal fine particles precipitated by reduction of metal salts or metal complexes and stabilizes the dispersion (P20), the aggregation inhibitor being one having a functional group including a carboxyl group (i.e., citric or formic acid), wherein plural aggregation inhibitors may be utilized (P21-28), wherein the proportion of the aggregation inhibitor is usually 0.05-500 mmol, preferably 0.5-100 mmol, per 1 gram of metal in the fine metal particles (P29).  Although not in terms of the total weight of the reaction composition, Nobuaki is teaching it is known to provide the proportion of the aggregation inhibitor relative to the amount of metal in the fine metal particles such that it can prevent the aggregation thereof (P20, 29).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize citric acid or formic acid (i.e., “the capping agent having a carboxyl group”) of Jiang in an amount of 0.05-500 mmol, preferably 0.5-100 mmol, per 1 gram of metal in the fine metal particles (P29), if solely being utilized as a stabilizer/capping agent, given Nobuaki teaches that is a known technique to provide an analogous aggregation inhibitor relative to the amount of metal in the fine metal particles such that it can prevent the aggregation thereof (P20, 29).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also: 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Alternatively, if the construct taught by Jiang of a reducing agent mixed with a stabilizer (versus a bifunctional chemical compound) was utilized (P79), it would be entirely obvious to look to and select known stabilizers (i.e., aggregation inhibitors or a capping agent as claimed) such as those taught by Nobuaki including compounds having a carboxyl group (P23), and to determine the optimum or workable ranges by routine experimentation relative to the composition it is being utilized within such that the selected stabilizer/aggregation inhibitor/capping agent is capable of preventing the agglomeration of the fine metal particles while not providing detrimental effects to the catalyst achieved.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2011/0014550) as applied to at least claim 1 above.
Regarding claim 8, Jiang teaches wherein the reaction composition has a pH of 2-5 or 3-4 in order to allow deposition or loading of the nanoparticles on the nanostructured materials (P86).  In the case where the claimed ranges (i.e., “a pH of 4 or less”) "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

Claim Rejections - 35 USC § 103
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
  Nakashima et al. (US 2005/0024304) and Arihara et al. (US 2018/0248200).

With respect to acid treatment of supported catalysts for fuel cells, see:
Kaneko et al. (US 2015/0318560) teaches a final acid treatment step applied to a catalyst complex in which the acid solution is one of nitric acid, sulfuric acid, perchloric acid, hydrochloric acid, and hypochlorous acid (abstract; P21).

Roev et al. (US 2007/0184972) teaches a supported catalyst for a fuel cell that undergoes an acid treatment (Fig. 2):


    PNG
    media_image1.png
    226
    521
    media_image1.png
    Greyscale

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729